Appeal from a judgment of the County Court of Delaware County (Estes, J.), rendered December 6, 1993, upon a verdict convicting defendant of the crimes of criminal possession of a forged instrument in the second degree (three counts), criminal possession of a controlled substance in the fifth degree and criminal possession of a controlled substance in the seventh degree (four counts).
As a result of her use of forged documents to obtain prescription drugs, defendant was convicted of three counts of criminal possession of a forged instrument in the second degree, criminal possession of a controlled substance in the fifth degree and four counts of criminal possession of a controlled substance in the seventh degree. She was sentenced to prison terms of 2 to 6 years for criminal possession of a controlled substance in the fifth degree and for each count of criminal possession of a forged instrument in the second degree. A one-year jail sentence was imposed for each count of criminal possession of *721a forged instrument in the seventh degree, with all sentences to run concurrently. We reject defendant’s claim that her sentence is harsh and excessive. Defendant intentionally defied the law in order to satisfy her addiction and County Court imposed a sentence within statutory guidelines. In view of these considerations, we do not find that County Court abused its discretion.
Mikoll, J. P., Crew III, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed.